Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 01/14/2022.
3.	Claims 21-41 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection are not persuasive.  The examiner maintains the rejection and the further explanation is set forth below:  
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 31-39 are rejected under 35 U.S.C. 101 because the claim(s) encompass non-statutory subject matter.  
Regarding claims 31-39, claim 31 recites the phrase of “A tangible computer readable storage medium comprising…” (i.e. line 1).  The specification discloses (paragraph 0094) that “As mentioned above, the example processes of FIGS. 5-7 can be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a tangible computer readable storage medium such as…As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media”.  It should be noted that while the specification clearly and explicitly discloses the examples of “non-
proceedings before the USPTO. See In reZletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their term reasonably allow).
Thus, in view of the disclosed specification, the examiner suggests to change the claim as “A non-transitory computer readable medium” or “A non-transitory tangible computer readable storage medium” to limit the claim scope to encompass only statutory subject matter and to be statutory under 35 U.S.C. 101.  The similar changes to claims 32-39 would be necessary in view of overcoming the similar issues set forth above.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-23, 27, 30-33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0221498 (hereinafter Kaszynski) in view of U.S. 2010/0083124 (hereinafter Druzgalski).

	Regarding claims 21, 31 and 40, Kaszynski discloses a system comprising:
memory to store instructions; and at least one processor to execute the instructions to at least ([0025]):
data from diverse sources is compiled; “Media content can include data representing literary, lyrical, or viewable content.  In a preferred embodiment, media content refers to data representing television or videographic content, such as recorded television data, DVD data…”; and “Arguments are provided identifying a show <the basics are the title, release year, whether it is a movie or a series>, and the agent 302 returns dictionaries conforming to a specific format and containing metadata identifying the agent 302”); 
apply pattern matching to the set of extracted media names and the data set to normalize a name for one or more media content items represented in the data set to form a set of normalized names ([0027 and 0029]; “drag elements from a source into a proper category as defined by other sources”; and “…that normalizes entertainment metadata suing algorithmic and manual processes…”);
perform the pattern matching based on the pattern matching applied to the set of extracted media names and the data set to form the set of normalized names ([0027 and 0031]; “The graphical display allows a human to use curation tools 103 to drag elements from a source into a proper category as defined by other sources... The algorithmic processes also learn better pattern recognition from the explicit actions of the manual processes.  The process of FIG. 1 delivers the mapped, normalized media metadata to a single identification an renders a unified TV and movie data feed for end users”; and “…the basics are the title, release year, whether it is a movie or a series…”);
output the set of normalized names associated with the data set ([0027, 0029 and 0031]; 
“The process of FIG. 1 delivers the mapped, normalized media metadata to a single identification and renders a unified TV and movie data feed for end users”; and “FIG. 2 depicts a computer network embodiment that normalizes entertainment metadata using algorithmic and manual processes… or by displaying text, video, and nay images associated with the media data on a display screen of a media device”; and utilizing data from diverse sources are merged to create a single dataset; the show title, release year, etc. are identified).
	Kaszynski does not explicitly disclose the features of utilizing a pattern matching model; and deploying the trained pattern matching model.  However, Druzgalski discloses that “In addition, heuristics can be used to perform the mapping. For example, if the web feed only has a single field with textual data, then that field is mapped to the title field in the normalized data structure…”; and “…the publish server 212 performs fuzzy matching on titles of feeds to be published and feeds that have been published to detect similar content that has previously been published ([0057-0058 and 0073-0074]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Drugalski in the system of Kaszynski in view of the desire to enhance the media content processing system by utilizing the pattern matching scheme resulting in improving the efficiency of improving the media content identification process.  In addition, Druzgalski discloses a tangible computer readable storage medium ([0050]).

	Regarding claims 22 and 32, Kaszynski in view of Druzgalski discloses the system wherein the pattern matching model includes at least one of machine learning or deep learning (Kaszynski: [0027]; the algorithmic processes learn pattern recognition from the explicit actions of the manual process) and (Druzgalski: [0057]; a probabilistic model may be used to assign fields of a web feed into a data structure).  Therefore, the limitations of claims 22 and 32 are rejected in the analysis of claims 21 or 31, and the claims are rejected on that basis.

an algorithm to match episodes based on a similarity function).

	Regarding claims 27 and 37, Kaszynski in view of Druzgalski discloses the system wherein the at least one processor is to apply pattern matching to form the set of normalized names using meta-data extracted the data set and the set of extracted media names (Kaszynski [0026]; Internet TV, movies and other sources of metadata may be used in the mapping process).

	Regarding claim 30, Kaszynski in view of Druzgalski discloses the system wherein the media names of at least two types include at least two of a) linear media names, b) video-on-demand media names, or c) digital media names (Kaszynski: [0024]; media content may include television data and DVD data).
 
9.	Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszynski in view of Druzgalski, and further in view of U.S. 2014/0282671 (hereinafter McMillan).

	Regarding claims 24 and 34, Kaszynski and Druzgalski does not explicitly disclose the system wherein the match service is to communicate with an affiliated provider to form the set of normalized names.  However, such features are well known in the art as disclosed by McMillan   ([0027]; reference logs for available distribution resources <affiliated provider> may be searched for media identifiers) and it would have been obvious for one with ordinary skill in the .  

10.	Claims 25-26, 28-29, 35-36, 38-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszynski in view of Druzgalski, and further in view of U.S. 8,413,187 (hereinafter Del Sesto).

	Regarding claims 25 and 35, Kaszynski in view of Druzgalski does not explicitly disclose the system wherein the at least one processor is to apply pattern matching by generating at least one of a program match score, an episode match score, or a composite match score among the set of extracted media names to form the set of normalized names.  However, such features are well known in the art as disclosed by Del Sesto (col. 11, lines 23-32; Table 6; a similarity score for title comparisons allows for matching at higher levels to be indicative of a greater similarity between titles) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Del Sesto in the modified system of Kaszynski in view of the desire to enhance the processing of media contents from a diverse source by utilizing the similarity scoring scheme resulting in improving the efficiency of improving the disparate entertainment media content  system.  

	Regarding claims 26 and 36, Kaszynski in view of Druzgalski and Del Sesto disclose the system wherein the composite match score is associated with one of three classifications: a good match, a possible match or a no match, wherein a good match corresponds to a composite match score greater than or equal to a first threshold, a possible match corresponds to a composite the similarity score is zero for no match comparisons).  Therefore, the limitations of claims 26 and 36 are rejected in the analysis of claims 25 or 35, and the claims are rejected on that basis.

	Regarding claims 28, 38 and 41 Kaszynski in view of Druzgalski does not explicitly disclose the system wherein the at least one processor is to apply pattern matching to form the set of normalized names using at least a first scoring pass and a second scoring pass, the first scoring pass applying a first weighting and the second scoring pass applying at least one of the first weighting or a second weighting.  However, such features are well known in the art as disclosed by Del Sesto (col. 13, line 66 – col. 14, line 29; col. 14, lines 50-col. 15, lns. 9; separate weighted match scores are computed based on attribute similarity <first pass>; and match records are sorted in descending order based on their weighted match scores <second pass>) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Del Sesto in the modified system of Kaszynski in view of the desire to enhance the processing of media contents from a diverse source by utilizing the similarity and weighted scores resulting in improving the efficiency of improving the disparate entertainment media content  system.  
	
	Regarding claims 29 and 39, Kaszynski in view of Druzgalski and Del Sesto disclose the system wherein, when a score of the first pass is greater than a threshold, the second scoring pass applies the first weighting, and, when the score of the first pass is less than the threshold, the second scoring pass applies the second weighting (Del Sesto: col. 13, lns. 66 – col. 14, lns.29; separate weighted match scores are computed based on attribute similarity <first pass>, match records are sorted in descending order based on their weighted match scores <second pass>).  Therefore, the limitations of claims 29 and 39 are rejected in the analysis of claims 28 or 38, and the claims are rejected on that basis.

	Response to Arguments
11.	Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues that “Kaszynski fail to teach or suggest pattern matching as set forth in claims 21.  The Office Action relies in Druzgalski to remedy these deficiencies.  However, Druzgalski suffers from the same deficiencies as Kasynski with respect to claim 21…Rather than normalizing media content items to a name, Druzgalski mentions aggregating content according to geographic location and time of access without changing name or content” (i.e., Remarks page 10).  However, the examiner disagrees with this argument.  As explained in the rejection above, the Kaszynski reference discloses that “…drag elements from a source into a proper category as defined by other sources…The process of FIG. 1 delivers the mapped, normalized media metadata to a single identification and renders a unified TV and movie data feed for end users”; and “….Such entertainment metadata may be rendered as audio by playing the embodiment, such entertainment metadata or by displaying text, video, and any images associated with the media data on a display screen of a media device” (paragraph 0027 and 0029).  Kaszynski also discloses that “…From the point of view of the rest of the system, agents 302 are black boxes: Arguments are provided identifying a show <the basics are the title, release year, whether it is a movie or a series>…” (paragraph 0031).  Furthermore, Druzgalski discloses that “In one embodiment, the publish server 212 performs fuzzy matching on titles of feeds to be published and feeds that have been published to detect similar content that has previously been published.  For example, fuzzy matching <e.g., Levenshtien distance> can be performed on feed titles to detect content which may be preciously published ([0057-0058 and 0073-0074]).  Therefore, it is perfectly valid to assume that the Kaszynski and the Druzgalski references disclose the applicant’s broadly recited claim limitation.  It should be noted that is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  In addition, as discussed above, while neither reference discloses all the claimed limitations singularly, the Kaszynski reference recites a number of them and the remaining elements are taught by the Druzgalski reference.  The examiner holds that one with ordinary skill in the art would combine these features as explained above.  It should also be noted that the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combination of references.  It should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161